Exhibit 10.2






MUTUAL TERMINATION


This Mutual Termination of the September 19th, 2007, Technology Services
Agreement as previously amended (the “Agreement”) by and between Republic Bank &
Trust Company (“Republic”), a Kentucky banking corporation, and Jackson Hewitt
Technology Services LLC (“JHTSL”), a Delaware limited liability company, is
effective as of the 30th day of September, 2010.


RECITALS


WHEREAS, Republic and JHTSL entered into the Agreement on September 19, 2007.


WHEREAS, Republic and JHTSL amended the Agreement on December 2, 2008, November
23, 2009 and December 29, 2009.


WHEREAS, Republic and JHTSL desire to terminate this  Agreement and include the
relevant terms thereof in the Program Agreement, dated September 19th, 2007, as
amended, between Republic and Jackson Hewitt Inc., an affiliate of JHTSL.


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth below and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Republic and JHTSL do
hereby agree to amend the Agreement as follows:




 
1.
The parties hereby agree that the Agreement is hereby terminated and that all
relevant continuing terms are reflected in the Program Agreement, dated
September 19th, 2007, as amended up to and including the date hereof, between
Republic and Jackson Hewitt Inc., an affiliate of JHTSL.





IN WITNESS WHEREOF, this Mutual Termination has been executed and delivered by a
duly authorized officer of each party as of the date set forth above.
 
REPUBLIC BANK & TRUST COMPANY
 
JACKSON HEWITT TECHNOLOGY SERVICES LLC
     
By:   /s/ William R. Nelson                               
 
By /s/ Daniel P. O’Brien                             
     
Name: William R. Nelson                                 
 
Name: Daniel P. O’Brien                             
     
Title: President – TRS                                      
 
Title:   EVP & CFO                                       
     